

Exhibit 10.5


SLM Corporation 2012 Omnibus Incentive Plan
2016 Performance Stock Unit Term Sheet


Pursuant to the terms and conditions of the SLM Corporation 2012 Omnibus
Incentive Plan (the “Plan”), the Nominations, Governance, and Compensation
Committee (the “Committee”) of the SLM Corporation Board of Directors hereby
grants to _____________________ (the “Grantee”) on ____________________ (the
“Grant Date”) an award (the “Award”) of ______ shares of Performance Stock Units
(“PSUs”), which represent the right to acquire shares of common stock of SLM
Corporation (the “Corporation”) subject to the following terms and conditions
(this “Agreement”):


1.
Vesting Schedule. Unless vested earlier as set forth below, the Award will vest,
and will be converted into shares of the Corporation’s common stock, based on
the following vesting terms:



•
A specified number of the total PSUs granted to each executive shall vest in
amounts based on the amount of “Cumulative Charge-offs” (as that term is defined
below) achieved by the Corporation for the period from January 1, 2016 through
December 31, 2018 in the aggregate, as shown on the attached chart, and on the
date specified in this Agreement below. Each vested PSU will be settled in
shares of the Corporation’s common stock.

•
“Cumulative Charge-offs” shall be defined as the Corporation’s cumulative
charge-offs for the period from January 1, 2016 through December 31, 2018 on the
fourth quarter 2015 full principal and interest repayment cohort, as produced by
the Chief Credit Officer and independently validated by the Chief Risk Officer.

•
PSUs shall vest on the date of the certification by the Nominations, Governance,
and Compensation Committee of the Company’s Board of Directors as to
satisfaction of the Cumulative Charge-offs performance factor.

•
The Committee has discretion to decrease the shares issuable pursuant to any PSU
Award, but may not increase the shares issuable in a manner inconsistent with
the requirements for qualified performance-based compensation under Section
162(m) of the Internal Revenue Code.



















Cumulative Charge-offs Performance Chart:


Cumulative Charge-offs
Percentage of Award –
PSU Payout
≤4.0%
150%
4.5%
125%
5.0%
100%
5.5%
75%
6.0%
50%
6.5%
25%
>6.5%
0%

 
If compensation paid to the Grantee might be subject to the tax deduction
limitations of Section 162(m) of the Internal Revenue Code (“Section 162(m)”),
the vesting of the Award is contingent upon certification by the Committee that
the application Section 162(m) performance targets have been met on or prior to
the applicable vesting event; provided, however, that in no event will the
conversion of the Award into shares of the Corporation’s common stock occur
after the end of the calendar year following the calendar year in which ends the
performance period described in this Section 1.


2.
Employment Termination; Death; Disability. Except as provided below, if the
Grantee voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) for any reason or his or her employment is terminated by the
Corporation (or one of its subsidiaries) for misconduct, as determined by the
Corporation (or one of its subsidiaries) in its sole discretion, he/she shall
forfeit any portion of the Award that has not vested as of the date of such
termination of employment.

If not previously vested, the Award will continue to vest, and will be settled
in shares of the Corporation’s common stock, subject to the original performance
goals and performance period set forth above on the original vesting terms and
vesting dates set forth above in the event that (i) the Grantee’s employment is
terminated by the Corporation for any reason other than for misconduct, as
determined by the Corporation in its sole discretion, or (ii) the Grantee
voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) and meets the Corporation’s retirement eligibility requirements
under the Corporation’s then current retirement eligibility policy, which shall
be determined by the Corporation in its sole discretion.
If not previously vested, the Award will vest, and will be settled in shares of
the Corporation’s common stock, at the target levels set forth above, upon death
or disability (provided that such disability qualifies as a “disability” within
the meaning of Treasury Regulation Section 1.409A-3(i)(4)).


The Award shall be forfeited upon termination of employment due to misconduct,
as determined by the Corporation in its sole discretion.


Notwithstanding anything stated herein, the Plan or in the SLM Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the SLM Corporation Change in Control
Severance Plan for Senior Officers.


3.
Change in Control. Notwithstanding anything to the contrary in this Agreement:



(a)
In the event of a Change in Control in which the acquiring or surviving company
in the transaction does not assume or continue outstanding Awards upon the
Change in Control, then any portion of the Award that is not vested shall vest
at the 100% target level set forth in the vesting schedule herein; provided,
however, the settlement of the accelerated portion of the PSUs into shares of
the Corporation’s common stock (i.e., the settlement of the Award) will
nevertheless be made at the same time or times as if such PSUs had vested in
accordance with the vesting schedule set forth in Section 1 or, if earlier, upon
the termination of Grantee’s employment for reasons other than misconduct.



(b)
If Grantee’s employment shall terminate within twenty-four months following a
Change in Control for any reason other than (i) by the Company for misconduct,
as determined by the Corporation in its sole discretion or (ii) by Grantee’s
voluntary termination of employment that is not a Termination of Employment for
Good Reason, as defined in the Change of Control Severance Plan for Senior
Officers (if applicable to Grantee), any portion of the Award not previously
vested shall immediately become vested, and shall be settled in shares of the
Corporation’s common stock, upon such employment termination.



4.
Taxes; Dividends. The Grantee of the Award shall make such arrangements as may
reasonably be required by the Corporation, including transferring a sufficient
number of shares of the Corporation’s stock, to satisfy the income and
employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Committee hereby approves the transfer of such
shares to the Corporation for purposes of SEC Rule (16b-3). Dividends declared
on an unvested Award will not be paid currently. Instead, amounts equal to such
dividends will be credited to an account established on behalf of the Grantee
and such amounts will be deemed to be invested in additional shares of the
Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents
will be subject to the same vesting schedule to which the Award is subject. Upon
vesting of any portion of the Award, the amount of Dividend Equivalents
allocable to such Award (and any fractional share amount) will also vest and
will be converted into shares of the Corporation’s common stock (provided that
any fractional share amount shall be paid in cash).



5.
Section 409A. For purposes of Section 409A of the Internal Revenue Code, the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”), each payment and benefit payable under this
Agreement is hereby designated as a separate payment. The parties intend that
all PSUs provided under this Agreement and shares issuable hereunder comply with
the requirements of Section 409A so that none of the payments or benefits will
be subject to the adverse tax penalties imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. Notwithstanding anything in
the Plan or this Agreement to the contrary, if the vesting of the balance or
some lesser portion of the balance, of the PSUs is to be accelerated in
connection with the Grantee’s termination of service, such accelerated PSUs will
not be settled by virtue of such acceleration until and unless the Grantee has a
“separation from service” within the meaning of Section Treasury Regulation
1-409A-1(h), as determined by the Corporation, in its sole discretion. Further,
and notwithstanding anything in the Plan or this Agreement to the contrary, if
(x) any of the PSUs to be provided in connection with the Grantee’s separation
from service do not qualify for any reason to be exempt from Section 409A, (y)
the Grantee is, at the time of such separation from service, a “specified
employee” (as defined in Treasury Regulation Section 1-409A-1(i) and (z) the
settlement of such PSUs would result in the imposition of additional tax under
Section 409A if such settlement occurs on or within the six (6) month period
following the Grantee’s separation from service, then, to the extent necessary
to avoid the imposition of such additional taxation, the settlement of any such
PSU during such six (6) month period will accrue and will not be made until the
date six (6) months and one (1) day following the date of the Grantee’s
separation from service and on such date (or, if earlier, the date of the
Grantee’s death), the such PSUs will be settled.



6.
Clawback Provision. If the Board, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria has occurred as a result of the Grantee’s conduct or the Grantee
has committee a material violation of corporate policy or has committed fraud or
misconduct, and the Grantee at the time of such violation, fraud or misconduct
(or at any time thereafter) was an officer of the Corporation (or its
subsidiaries) at the Senior Vice President level or above, then the Board or
committee shall consider all factors, with particular scrutiny when one of the
top 20 members of management are involved, and the Board or such committee, may
in its sole discretion require reimbursement of any compensation resulting from
the vesting, exercise or settlement of Options and/or Restricted Stock/PSUs and
the cancellation of any outstanding Options and/or Restricted Stock/PSUs from
the Grantee (whether or not such individual is currently employed by the
Corporation) during the three-year period following the date the Board first
learns of the violation, fraud or misconduct. Notwithstanding anything to the
contrary herein, this provision shall be subject to adjustment and amendment to
conform with any subsequently adopted policy or amendment relating to the
clawback of compensation as may be adopted by the Board or an appropriate
committee thereof.



7.
The Corporation may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any transfer or sale by
the Grantee of any shares of Common Stock, including without limitation (a)
restrictions under an insider trading policy and (b) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the shares of the Corporation’s
common stock. The sale of the shares must also comply with other applicable laws
and regulations governing the sale of such shares.



8.
As an essential term of this Award, the Grantee consents to the collection, use
and transfer, in electronic or other form, of personal data as described herein
for the exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan. By accepting this Award, the Grantee acknowledges
that the Corporation holds certain personal information about the Grantee,
including, but not limited to, name, home address and telephone number, date of
birth, social security number or other identification number, salary, tax rates
and amounts, nationality, job title, any shares of stock held in the
Corporation, details of all options or other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding, for the purpose
of implementing, administering and managing the Plan (“Data”). Grantee
acknowledges that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in jurisdictions that may have different data privacy laws and
protections, and Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Grantee or the Corporation may elect to deposit any shares of the
Corporation’s common stock. Grantee acknowledges that Data may be held to
implement, administer and manage the Grantee’s participation in the Plan as
determined by the Corporation, and that Grantee may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided however, that refusing or withdrawing Grantee’s consent
may adversely affect Grantee’s ability to participate in the Plan.



9.
The Corporation may, in its sole discretion, decide to deliver any documents
related to any Awards granted under the Plan by electronic means or to request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation, and such consent shall remain in effect throughout Grantee’s
term of service with the Corporation (or its subsidiaries) and thereafter until
withdrawn in writing by Grantee.



10.
Capitalized terms not otherwise defined herein are defined in the plan.




